Citation Nr: 1726035	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1972 to October 1976. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

The Veteran appeared at a hearing before the undersigned judge in March 2015.  A transcript of that hearing has been associated with the record. 

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) to obtain additional treatment records pertaining to the Veteran's right ear hearing loss.  Regrettably, the Board finds that an additional remand is necessary for further evidentiary development.    

Accordingly, the appeal for right ear hearing loss is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right ear hearing loss is related to his active service.  Specifically, he contends that as a machinist in service, he was exposed to noise trauma while working around jet engines and helicopters.

The Veteran's entrance and separation audiometry examinations both revealed normal hearing.  In July 2011, the Veteran underwent an audiology VA examination, which revealed normal hearing and a CNC score for the right ear of 100 percent.  

At his March 2015 Board hearing, the Veteran indicated that a VA examiner told him he had right ear hearing loss.  The Veteran indicated that he would obtain those records and provide them to VA.  He also indicated that he would try to get an opinion from the examiner linking his hearing loss to his service.  The Veteran did not provide this information, and in June 2016, the case was remanded in order to obtain right ear treatment records since November 2014.  Those records were obtained, and an April 2015 otolaryngology note from West LA VA Medical Center indicates that the Veteran has bilateral sensorineural hearing loss.  However, there are no corresponding audiometry reports.  

As the record reflects that the Veteran could have sensorineural hearing loss but does not include audiology reports to this effect, the Board finds that the Veteran should be afforded a new audiology VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records regarding the Veteran's hearing loss.  

2.  Schedule the Veteran for a new audiology VA examination to determine the nature and etiology of his right ear hearing loss.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate that the claims file was reviewed.  

Please conduct a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

For any identified hearing loss, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset during or was caused by the Veteran's active service.

The Board notes that the Veteran has credibly reported that he worked around jet engines and helicopters in service.  The Veteran is also competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Any opinion provided must be accompanied by a rationale.  

3.  After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




